Title: Notes on Potential Changes to the Constitution, [1800?]
From: Jefferson, Thomas
To: 



[1800?]

war to require ⅔ of Congress.power over the purse expressly declared a check impeachmt. all laws void after years no foreign ministers. no foreign-armed vessels in our ports during war. no protection out of our limits a declaratory part as to all former breaches of constn states make citizens—bankrupts. council of appointment. no appmt. to member of Congress. electors to be chosen by people not by legislatures   by district & not by a general vote. quota—all taxes according to numbers. exercise no power but relative to war Senate new modeled.
